


 Exhibit 10.4
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (“Agreement”) is entered into
effective as of                          (the “Grant Date”), by and between
Renewable Energy Group, Inc., a Delaware corporation (the “Company”), and
                         (“Employee”), pursuant to the Renewable Energy Group,
Inc. Amended and Restated 2009 Stock Incentive Plan (the “Plan”). Employee and
the Company agree to execute such further instruments and to take such further
action as may reasonably be necessary to carry out the intent of this Agreement.
1. Award. In consideration of Employee’s continued services as an Employee, and
Employee’s agreement to enter into an Employee Non-Competition and
Confidentiality Agreement, in a form approved by the Company, the Company hereby
grants to Employee                      Restricted Stock Units. Restricted Stock
Units are notational units of measurement denominated in shares of common stock
of Renewable Energy Group, Inc., $.0001 par value (“Common Stock”). Each
Restricted Stock Unit represents a hypothetical share of Common Stock, subject
to the conditions and restrictions on transferability set forth below and in the
Plan. The Restricted Stock Units will be credited to Employee in an unfunded
bookkeeping account established for Employee.
2. Vesting of Restricted Stock Units. The period of time between the Grant Date
and the vesting of Restricted Stock Units (and the termination of restrictions
thereon) will be referred to herein as the “Restricted Period.”
(a) Vesting Period. Unless earlier vested under subsection (b)(ii) below, or
forfeited pursuant to this Agreement, the Restricted Stock Units will vest 100%
on                                              , subject to Employee’s
continued service as an Employee on such vesting date. Upon vesting, each
Restricted Stock Unit will be converted into one share of Company Common Stock
and Employee will be issued shares of Common Stock equal to the number of vested
Restricted Stock Units held.
(b) Accelerated Vesting of Restricted Stock Units.
(i)
Death, Disability or Approved Retirement. The Restricted Stock Units are not
subject to accelerated vesting upon termination of employment or service by
reason of death, Disability or Approved Retirement.

(ii)
Change of Control. The Restricted Stock Units are subject to accelerated vesting
in connection with a Change of Control to the extent provided in Section 10 of
the Plan.

3. Forfeitures of Restricted Stock Units. Upon termination of service as an
Employee prior to the expiration of the Restricted Period and for any reason
other than as described in Section 2(b)(ii), Employee shall immediately forfeit
all Restricted Stock Units, without the payment of any consideration or further
consideration by the Company. Upon forfeiture, neither Employee nor any
successors, heirs, assigns, or legal representatives of

1

--------------------------------------------------------------------------------




Employee shall thereafter have any further rights or interest in the unvested
Restricted Stock Units or certificates therefore.
4. Restrictions on Transfer Before Vesting.
(a) Absent prior written consent of the Committee, the Restricted Stock Units
granted hereunder to Employee may not be sold, assigned, transferred, pledged or
otherwise encumbered, whether voluntarily or involuntarily, by operation of law
or otherwise, from the Grant Date until such Restricted Stock Units have become
vested and shares of Common Stock issued in conjunction with such vesting.
(b) Consistent with the foregoing, except as contemplated by Section 9, no right
or benefit under this Agreement shall be subject to transfer, anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, whether voluntary,
involuntary, by operation of law or otherwise, and any attempt to transfer,
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be liable for or subject
to any debts, contracts, liabilities or torts of the person entitled to such
benefits. If Employee or his Beneficiary hereunder shall attempt to transfer,
anticipate, alienate, assign, sell, pledge, encumber or charge any right or
benefit hereunder, other than as contemplated by Section 9, or if any creditor
shall attempt to subject the same to a writ of garnishment, attachment,
execution, sequestration, or any other form of process or involuntary lien or
seizure, then such attempt shall have no effect and shall be void.
5. Rights as a Stockholder. Employee will have no rights as a stockholder with
regard to the Restricted Stock Units prior to vesting. However, the Company will
pay Dividend Equivalents on unvested Restricted Stock Units in the form of cash
at such time as ordinary cash dividends are paid on the Company’s outstanding
shares of Common Stock and that would have been payable had the corresponding
Restricted Stock Units been outstanding shares of Common Stock.
6. Taxes. To the extent that the vesting of the Restricted Stock Units or the
receipt of Common Stock or dividend equivalents results in income to Employee
for federal or state tax purposes, Employee shall deliver to the Company at the
time of such vesting or receipt, as the case may be, such amount of money as the
Company may require, or make other adequate arrangements satisfactory to the
Company, at its discretion, to meet the Company’s obligations under applicable
tax withholding laws or regulations. Employee also authorizes the Company to
satisfy all tax withholding obligations of the Company from his or her wages or
other cash compensation payable to Employee by the Company. Subject to the
following sentence, the Company, in its sole discretion, may also provide for
the withholding of applicable taxes from the proceeds of the sale of shares
acquired upon vesting of the Restricted Stock Units, either through a voluntary
sale or through a mandatory sale arranged by the Company (on Employee’s behalf
pursuant to this authorization). Notwithstanding the foregoing, if requested by
Employee, and if the Board consents, the Company shall withhold shares of Common
Stock that would otherwise be issued upon vesting of the Restricted Stock Units
to cover applicable withholding taxes, equal to the greatest number of whole
shares having a Fair Market Value on the date immediately preceding the date on
which the applicable tax liability is determined not in excess

2

--------------------------------------------------------------------------------




of the minimum amount required to satisfy the statutory withholding tax
obligations with respect to the award. The Company may refuse to issue or
deliver the shares of Common Stock unless all withholding taxes that may be due
as a result of this award have been paid.
7. Changes in Capital Structure. If the outstanding shares of Common Stock or
other securities of the Company, or both, shall at any time be changed or
exchanged by declaration of a stock dividend, stock split, combination of
shares, or recapitalization, the number and kind of Restricted Stock Units shall
be appropriately and equitably adjusted so as to maintain the proportionate
number of shares.
8. Compliance With Securities Laws. The Company will not be required to deliver
any shares of Common Stock pursuant to this Agreement if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act of 1933
or any other applicable federal or state securities laws or regulations. Prior
to the issuance of any shares pursuant to this Agreement, the Company may
require that Employee (or Employee’s legal representative upon Employee’s death
or disability) enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement.
9. Assignment. The Restricted Stock Units are not transferable (either
voluntarily or involuntarily), other than pursuant to a domestic relations
order. Employee may designate a beneficiary or beneficiaries (the “Beneficiary”)
to whom the Restricted Stock Units will pass upon Employee’s death and may
change such designation from time to time by filing a written designation of
Beneficiary on such form as may be prescribed by the Company; provided that no
such designation shall be effective until filed with the Company. Employee may
change his Beneficiary without the consent of any prior Beneficiary by filing a
new designation with the Company; provided that no such designation shall be
effective prior to receipt by the Company. Following Employee’s death, the
Restricted Stock Units will pass to the designated Beneficiary and such person
will be deemed Employee for purposes of any applicable provisions of this
Agreement. If no such designation is made or if the designated Beneficiary does
not survive Employee’s death, the Restricted Stock Units shall pass by will or,
if none, then by the laws of descent and distribution.
10. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by Employee, the Company and their respective permitted
successors or assigns (including personal representatives, heirs and legatees),
except that Employee may not assign any rights or obligations under this
Agreement except to the extent, and in the manner, expressly permitted herein.
11. Limitation of Rights. Nothing in this Agreement or the Plan may be construed
to:
(a) give Employee any right to be awarded any further Restricted Stock Units (or
other form of stock incentive awards) other than in the sole discretion of the
Committee;

3

--------------------------------------------------------------------------------




 
(b) give Employee or any other person any interest in any fund or in any
specified asset or assets of the Company or affiliate thereof (other than the
Restricted Stock Units and applicable Common Stock following the vesting of such
Restricted Stock Units); or
(c) confer upon Employee the right to continue in the service of the Company or
affiliate thereof as Employee.
12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa, without reference to principles
of conflict of laws.
13. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
14. No Waiver. The failure of Employee or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Employee or the Company may have under this Agreement shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.
15. Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth in the Plan. Certain other
terms used herein have definitions given to them in the first place in which
they are used.
16. Section 409A.
To the fullest extent applicable, this Agreement and the benefits payable
hereunder are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A of the Code in accordance with the
“short-term deferral” exception available under the regulations promulgated
under Section 409A. In that regard, Common Stock shall be issued to Employee no
later than March 15 following the calendar year in which Employee’s right to
receive the Common Stock pursuant to this Agreement is no longer subject to a
substantial risk of forfeiture within the meaning of Section 409A and the
regulations thereunder. To the extent that any such benefit is or becomes
subject to Section 409A due to a failure to qualify for an exemption from the
definition of nonqualified deferred compensation in accordance with such
regulations, this Agreement is intended to comply with the applicable
requirements of Section 409A with respect to such benefits. This Agreement shall
be interpreted and administered to the extent possible in a manner consistent
with the foregoing statement of intent, and any ambiguity as to its compliance
with Section 409A will be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.
17. Entire Agreement.
(a) Employee hereby acknowledges that he has received, reviewed and accepted the
terms and conditions applicable to this Agreement. Employee hereby accepts such
terms and conditions, subject to the provisions of the Plan and administrative
interpretations thereof. Employee further agrees that the provisions of this
Agreement, together with the Plan, constitute

4

--------------------------------------------------------------------------------




the entire and complete understanding and agreement between the parties with
respect to the subject matter hereof, and supersede all prior and
contemporaneous oral and written agreements, term sheets, representations and
understandings of the parties, which are hereby terminated.
(b) Employee hereby acknowledges that he is to consult with and rely upon only
Employee’s own tax legal and financial advisors regarding the consequences and
risks of this Agreement and the award of Restricted Stock Units.
(c) This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
18. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.
IN WITNESS WHEREOF, Renewable Energy Group, Inc. has caused this Agreement to be
duly executed by one of its officers thereunto duly authorized, which execution
may be facsimile, engraved or printed, which shall be deemed an original, and
Employee has executed this Agreement, effective as of the day and year first
above written.
 
 
RENEWABLE ENERGY GROUP, INC.
 
 
 
Company Officer Signature
 
 
 
Company Officer Printed Name
 
 
 
Company Officer Title
 
 
 
Employee Signature
 
 
 
Employee Printed Name




5